[a2016nqsoagreementexecof001.jpg]
GATX CORPORATION 2012 INCENTIVE AWARD PLAN OPTION AGREEMENT In partial
consideration of the provision of services by the Participant, an employee of
GATX Corporation (the "Company"), or a subsidiary thereof (such subsidiary and
the Company hereinafter collectively "GATX"), and as further incentive to the
Participant to advance the interests of the Company, the Company hereby grants
to the Participant, on the Grant Date, an option (the "Option") to purchase the
number of Shares set forth on the Morgan Stanley StockPlan Connect website
(https://www.stockplanconnect.com) at the exercise price per Share set forth on
the Morgan Stanley StockPlan Connect website (the “Exercise Price”) pursuant to
the GATX Corporation 2012 Incentive Award Plan (the “Plan”). Such grant is
expressly subject to the terms and conditions of this Option Agreement (the
“Agreement”) as hereinafter set forth and further subject to the terms and
conditions of the Plan, both of which are incorporated herein by reference. 1.
Defined Terms. Capitalized terms used in this Agreement are defined in paragraph
14 or elsewhere herein. Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Plan. 2. Vesting and Exercise Schedule.
Subject to the terms and conditions of this Agreement, the Option shall vest and
become exercisable in installments according to the following schedule, provided
the Participant has not had a Termination of Service prior thereto: INSTALLMENT
VESTING DATE 33.33% of the Option One-year anniversary of the Grant Date 33.33%
of the Option Two-year anniversary of the Grant Date 33.34% of the Option
Three-year anniversary of the Grant Date 3. Accelerated Vesting. Notwithstanding
paragraph 2 of this Agreement, the Participant shall vest in the Option granted
hereunder and such Option shall be exercisable as follows: (a) The Option shall
become fully vested if a Participant’s Date of Termination occurs by reason of
the Participant's death, Disability or Retirement at or beyond age 65. (b) Only
Options that are vested and exercisable on or immediately prior to the
Participant’s Date of Termination may be exercised on or after the Participant’s
Date of Termination. However, if the Participant is terminated for Cause, all
unexercised Options (whether or not previously vested) will be cancelled as of
the date immediately prior to the Participant’s Date of Termination. (c) Subject
to the provisions of Section 14.2 of the Plan (relating to the adjustment of
shares), if a Change in Control occurs prior to a Participant's Date of
Termination, and within two years after the occurrence of the



--------------------------------------------------------------------------------



 
[a2016nqsoagreementexecof002.jpg]
Change in Control the Participant's Date of Termination occurs by reason of
discharge by the employer without Cause or the Participant resigns from
employment with the employer for Good Reason, the Participant shall, except as
provided in subparagraph 3(d) below, become vested in all unvested, outstanding
Options that were granted prior to the Change in Control and that are held by
the Participant as of the Date of Termination. (d) If a Date of Termination
occurs as described in subparagraph 3(c) above in connection with a Change in
Control described in Subsection 2.7(e) of the Plan with respect to a Participant
as described therein (relating to certain transactions involving a Subsidiary or
Business Segment), (A) the Options, if any, scheduled to become vested and
exercisable during the calendar year in which such Date of Termination occurs
shall vest and become exercisable in full beginning on the date on which the
Date of Termination occurs and (B) all vested and exercisable Options will
remain exercisable until the earlier of the Expiration Date or the last business
day of the calendar year following the calendar year in which the Change in
Control occurs. (e) For purposes of this paragraph 3, if, as a result of a
Change in Control described in Subsection 2.7(e) of the Plan, the Participant’s
employer ceases to be a Subsidiary or the Participant’s employer is or becomes
an entity that is separate from the Company, and the Participant is not,
immediately following the Change in Control, employed by the Company or an
entity that is then a Subsidiary, then the occurrence of the Change in Control
shall be treated as a Termination of Service without Cause for such Participant.
4. Expiration. The Option shall not be exercisable after the Company's close of
business on the last business day that occurs immediately prior to the
Expiration Date. The "Expiration Date" shall be the earliest to occur of: (a)
the seven-year anniversary of the Grant Date; (b) if the Date of Termination
occurs by reason of death or Disability, the one- year anniversary of such Date
of Termination; (c) if the Date of Termination occurs for Cause, the date
immediately preceding Date of Termination; (d) if the Date of Termination occurs
by reason of Retirement, the five-year anniversary of such Date of Termination;
and (e) if the Date of Termination occurs for any reason other than those listed
in subparagraph (b), (c), or (d) of this paragraph 3, the three-month
anniversary of such Date of Termination.



--------------------------------------------------------------------------------



 
[a2016nqsoagreementexecof003.jpg]
5. Method of Option Exercise. The Option subject to this grant may be exercised,
once vested, in whole or in part according to such procedures as the
Administrator may establish in its sole discretion from time to time. However,
the Option may not be exercised with respect to fractional Shares. The Option
covered by this Agreement shall be settled in Shares upon its exercise. The
Option will be deemed exercised upon the Participant’s payment of the Exercise
Price per Share and any applicable tax withholding to the Company. Payment of
the Exercise Price may be made (a) in cash or check, (b) Shares issuable
pursuant to the exercise of the Option or Shares held for such period of time as
may be required by the Administrator in order to avoid adverse accounting
consequences, in each case, having a Fair Market Value on the Exercise Date
equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Participant has placed a market sell order with a
broker with respect to Shares then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) such other form of legal consideration
acceptable to the Committee. 6. Dividend Equivalents. The Participant shall be
entitled to accrue dividend equivalents beginning on the Grant Date and ending
upon the earlier to occur of (i) the Exercise Date of the Option and (ii) the
Expiration Date. An account will be established for the Participant that will
accrue dividend equivalents with respect to their Options that have not vested.
The Participant’s account shall be credited with dividend equivalents equal to
the product of (a) the number of Shares underlying the Option granted to the
Participant and that has not vested, subject to any adjustment made by the
Committee as referred to in Section 14.2 of the Plan, and (b) the dividend
declared on a single Share with respect to the immediately preceding dividend
record date. So long as the Option has not been cancelled, accrued dividends
will be paid as soon as practical after the vesting date of the Option to which
such dividend equivalents related as reflected in paragraph 2 of this Agreement.
Dividend equivalents with respect to vested, unexercised Options will be
calculated as described above, and will be paid within 30 days of each quarterly
dividend payment date. Dividend equivalents will be prorated through the
Expiration Date for the quarter in which the Expiration Date occurs on vested
and unexercised Options. 7. Withholding. All deliveries and distributions under
this Agreement are subject to withholding of all applicable taxes. At the
election of the Participant, and subject to such rules and limitations as may be
established by the Administrator from time to time, such withholding obligations
may be satisfied through the surrender of Shares which the Participant already
owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that, except as otherwise provided by the Committee, such
Shares may be used to satisfy not more than the Company's minimum statutory
withholding obligation (based on minimum statutory withholding rates for Federal
and state tax purposes, including payroll taxes, that are



--------------------------------------------------------------------------------



 
[a2016nqsoagreementexecof004.jpg]
applicable to such supplemental taxable income). In the event that the
withholding obligation arises during a period in which the Participant is
prohibited from trading in the Shares pursuant to the Company’s insider trading
policy, or otherwise by applicable law, then unless otherwise elected by the
Participant during a period when he/she was not so restricted from trading, the
Company shall automatically satisfy the Participant’s withholding obligation by
withholding from Shares otherwise deliverable under this Agreement. 8.
Transferability. Except as provided in a domestic relations order, the Option is
not transferable other than as designated by the Participant by will or by the
laws of descent and distribution, and during the Participant's life, may be
exercised only by the Participant or, in the case of his or her incapacity, by
his or her legal representative. 9. Heirs and Successors. This Agreement shall
be binding upon and inure to the benefit of the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company's
assets and business. If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant's death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan. If a deceased Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any rights that would have been exercisable by the Participant and any benefits
distributable to the Participant shall be exercised by or distributed to the
legal representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the Designated Beneficiary's exercise of all rights under this
Agreement or before the complete distribution of benefits to the Designated
Beneficiary under this Agreement, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary. 10. Plan Governs.
Notwithstanding anything in this Agreement to the contrary, the terms of this
Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the Director, Compensation of the Company. This
Agreement is subject to all interpretations, amendments, rules and regulations
promulgated by the Administrator from time to time pursuant to the Plan. 11. Not
an Employment Contract. The grant of the Option will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any subsidiary, nor will the Option interfere in any way
with any right the Company or any subsidiary would otherwise have to terminate
or modify the terms of such Participant's employment or other service at any
time.



--------------------------------------------------------------------------------



 
[a2016nqsoagreementexecof005.jpg]
12. Notices. Any written notices required to be provided to the Company, shall
be addressed as follows: GATX Corporation 222 West Adams Street Chicago, IL
60606-5314 (a) Any notice provided to the Company pursuant to the definition of
Good Reason must be delivered by hand or by registered or certified mail, return
receipt requested, postage prepaid, addressed to the Senior Vice President,
Human Resources and shall only be effective when actually received. (b) All
other notices shall be in writing and shall be deemed sufficiently given if hand
delivered, posted electronically on the Morgan Stanley StockPlan Connect
website, or if sent by fax, e-mail, overnight courier, or by postage paid first
class mail. Any such notice sent by mail shall be deemed received three days
after mailing, but in no event later than the date of actual receipt and shall
be directed, if to the Participant, at the Participant's address indicated by
the Company's records, or if to the Company, to the attention of the Director,
Compensation. 13. No Rights as Shareholder. The Participant shall not have any
rights of a shareholder with respect to the Shares subject to the granted
Option, unless and until the Option has been exercised and a stock certificate
has been duly issued as provided herein. 14. Definitions. For purposes of this
Agreement, the terms used in this Agreement shall be subject to the following:
“Cause” means (i) the willful and continued failure of the Participant to
perform the Participant's duties for GATX (other than any such failure resulting
from incapacity due to physical or mental illness), or (ii) the willful engaging
by the Participant in illegal conduct or gross misconduct which is materially
and demonstrably injurious to GATX. For purposes of this provision, no act or
failure to act, on the part of the Participant, shall be considered "willful"
unless it is done, or omitted to be done, by the Participant in bad faith or
without reasonable belief, that the Participant's action or omission was in the
best interests of GATX. “Date of Termination” means the date on which the
Participant incurs a Termination of Service. Designated Beneficiary means the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
“Disability” means, except as otherwise provided by the Committee, that the
Participant is considered to have a "Disability" for such period of time that
the



--------------------------------------------------------------------------------



 
[a2016nqsoagreementexecof006.jpg]
Participant is considered to be "disabled" (as such term is defined in the
Company's long term disability plan). “Exercise Date” means the date the Option
is exercised by the Participant by logging into the Morgan Stanley StockPlan
Connect website (https://www.stockplanconnect.com) or contacting a Morgan
Stanley customer service representative before 3:00 p.m. eastern time and
indicating the number of underlying Shares with respect to which the Option is
to be so exercised. “Good Reason” means the occurrence of one or more of the
following conditions without the consent of the Participant: (i) a material
diminution in the Participant's base compensation, compared with the
Participant's base compensation in effect immediately prior to the consummation
of a Change in Control; (ii) a material diminution in the Participant's
authority, duties, or responsibilities, compared with the authority, duties, and
responsibilities of the Participant immediately prior to the consummation of a
Change in Control; or (iii) a material change in the geographic location at
which the Participant must perform services. The Participant must provide
written notice to the Company of the occurrence of Good Reason within 90 days
after the event constituting Good Reason, which notice specifically identifies
the circumstances which the Participant believes constitute Good Reason. The
Company will have 30 days after it receives the notice to correct the
circumstances or give notice to the Participant that it does not intend to
correct. The Participant may resign within a reasonable time after receiving the
Company's response or after the Company fails to correct such circumstances
(provided that in no event may such termination occur more than one year after
the initial existence of the condition constituting Good Reason). “Grant Date”
means the later of either the date the grant was approved by the Committee or
the last trading day of the month following the month in which the Participant
was hired. “Retirement” means the retirement of the Participant on a "Retirement
Date" (as such term is defined in the GATX Corporation Non-Contributory Pension
Plan for Salaried Employees).



--------------------------------------------------------------------------------



 